Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2022 has been entered.  
Claims 26 and 35-49 are pending in the instant application.
Claims 26 and 35-49 are being examined herewith.
Response to Arguments
Applicant's arguments over the claims 24 and 26 rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savory et al. (US 8.263,616 B2) in view of Marie Menet et al. (WO2013117645A1) is not persuasive. The rejection is therefore maintained. 
Applicant’s arguments are that “the Office Action states that it “would have been obvious ... to co-administer a steroid with the imidazo [4,5-c] pyridine derivatives” of Savory based on the teachings and disclosures of Marie Menet. Office Action at page 5. This logic is flawed, however, because Savory does not disclose imidazo [4,5-c] pyridine derivatives. Rather, Savory discloses tetrahydro-imidazo [4,5-c] pyridines. See, e.g., Savory at Title. A tetrahydro-imidazo [4,5-c]pyridine is not the same as an imidazo 
In response, the Examiner points out that the prior art relied upon, Savory teaches the identical tetrahydro-imidazo [4,5-c] pyridine claimed.  Therefore, the argument that it is highly unlikely that classes of molecules based on distinct core structures would offer similar activity, that is imidazo [4,5-c] pyridine an aromatic and planar compound vs. a tetrahydro-imidazo [4,5-c] pyridine is irrelevant.  The primary reference teaches the same tetrahydro-imidazo [4,5-c] pyridine, claimed.  With respect to the different targets of the references, the Examiner states Marie Menet reference was not employed for its teaching of the imidazo [4,5-c] pyridine but for the second component, steroids.  Had the reference contained both the compound of the claim and the steroid, the secondary reference would have been employed as the primary reference.
Of note to Applicant, the Examiner looks at the specification “[0067] In a second aspect of the invention, it has been found that a VAP-1 inhibitor in combination with a steroid is surprisingly effective in the treatment of pain. By surprisingly effective it is meant that the VAP-1 inhibitor and the steroid together provide a therapeutic effect which is greater 

The arguments do not overcome the rejections of record. 
The following rejections are made of record:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, and 45-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 45-47 are written to depend on the method of claim 43, but claim 43 is drawn to a composition.  The claims should be amended to properly depend on the composition of claim 43.  For the sake of compact prosecution, the claims will be examined to the extent that they read on “The composition of claim 43.”  
Claims 40 and 48 recite a recitation “composition of claim 26 [or 43], wherein the therapeutically effective amount is from” however, claim 26 recites to active components.  The Applicant is advised to amend the claim to clarify the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 26 and 35-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Savory et al. (US 8.263,616 B2) in view of Marie Menet et al. (WO2013117645A1).
Savory et al. teaches in Example 16, the compound (3S)-Tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7- tetrahydro-5H-imidazo[4,5-c-pyridine-5-carboxylate of the elected species. 

    PNG
    media_image1.png
    113
    211
    media_image1.png
    Greyscale

N-1-dimethyl-N-(4-((tetrahydrofuran-2-yl)methoxy)phenyl)-1H-imidazo[4,5-c]pyridine-6-amine,  (col 27 lines 50-65) used for the treatment of medical conditions such as inflammatory diseases and immune disorders (col 3 lines 25-35). For clinical use, the 
The reference fails to specify the use of a steroid, the mesylate or sulphate salts of the compounds.
Marie Menet et al. teaches the imidazo [4, 5 -c] pyridine derivatives, and  the derivates are made with heterocyclic rings including morpholine, piperidine (e.g. 1 -piperidinyl, 2-piperidinyl, 3-piperidinyl and 4-piperidinyl), pyrrolidine (e.g. 1 -pyrrolidinyl, 2-pyrrolidinyl and 3-pyrrolidinyl), pyrrolidone, pyran, tetrahydrofuran, [0047] , [00159]  [00163]  [00177] [00195-7] , [00216-218]  and even may be co-administered with another therapeutic agent for the treatment and/or prophylaxis of a disease involving inflammation; particular agents include, but are not limited to, immunoregulatory agents e.g. azathioprine, corticosteroids (e.g. prednisolone or dexamethasone), cyclophosphamide, cyclosporin A, tacrolimus, Mycophenolate Mofetil, 
It would have been obvious to one of ordinary skill in the art at the time of the invention to co-administer a steroid with N-1-dimethyl-N-(4-((tetrahydrofuran-2-yl)methoxy)phenyl)-1H-imidazo[4,5-c]pyridine-6-amine or salts such as sulphate and mesylate. The motivation comes from the teaching in Marie Menet that the corticosteroids (e.g. prednisolone or dexamethasone) provides treatment and/or prophylaxis of a disease involving inflammation and the mesylate salt contains a basic functionality. Additionally, sulphates are salts of the sulfuric acid taught in Savory. Therefore, a skilled artisan would have reasonable expectation of successfully achieving  a non-toxic treatment and/or prophylaxis of a disease involving inflammation.  Moreover, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26 and 35-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of US Pat No. 10369139 in view of Marie Menet et al. (WO2013117645A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to a crystalline (3S)-Tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7-tetrahydro-5H-imidazo[4,5-c]pyridine-5-carboxylate mesylate obtained by the process according to claim 16, whereas the claims herein are drawn to a pharmaceutical composition: comprising a therapeutically effective amount of (3S)-[[T]]tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7-tetrahydro-5H-imidazo[4,5-c]pyridine-5-carboxylate or a hydrate or a pharmaceutically acceptable salt thereof; a steroid; and a pharmaceutically acceptable carrier, excipient, or diluent while the claims herein are drawn to PEG (polyethylene 
The reference fails to specify the use of a steroid, the sulphate salts of the compounds.
Marie Menet et al. teaches the imidazo [4, 5 -c] pyridine derivatives, and  the derivates are made with heterocyclic rings including morpholine, piperidine (e.g. 1 -piperidinyl, 2-piperidinyl, 3-piperidinyl and 4-piperidinyl), pyrrolidine (e.g. 1 -pyrrolidinyl, 2-pyrrolidinyl and 3-pyrrolidinyl), pyrrolidone, pyran, tetrahydrofuran, [0047] , [00159]  [00163]  [00177] [00195-7] , [00216-218]  and even may be co-administered with another therapeutic agent for the treatment and/or prophylaxis of a disease involving inflammation; particular agents include, but are not limited to, immunoregulatory agents e.g. azathioprine, corticosteroids (e.g. prednisolone or dexamethasone), cyclophosphamide, cyclosporin A, tacrolimus, Mycophenolate Mofetil, muromonab-CD3 (OKT3, e.g. Orthocolone®), ATG, aspirin, acetaminophen, ibuprofen, naproxen, and piroxicam[00294], or is co-administered with another therapeutic agent for the treatment and/or prophylaxis of arthritis (e.g. rheumatoid arthritis); particular agents include but are not limited to analgesics, non-steroidal anti-inflammatory drugs (NSAIDS), steroids, synthetic DMARDS (for example but without limitation methotrexate, leflunomide, sulfasalazine, auranofin, sodium aurothiomalate, penicillamine, chloroquine, hydroxychloroquine, azathioprine, and ciclosporin), and biological DMARDS (for example but without limitation Infliximab, Etanercept, Adalimumab, Rituximab, and Abatacept) [00295].  With respect to salts, the reference teaches the compound contains a basic functionality, salts of non toxic organic or 
It would have been obvious to one of ordinary skill in the art at the time of the invention to co-administer a steroid with N-1-dimethyl-N-(4-((tetrahydrofuran-2-yl)methoxy)phenyl)-1H-imidazo[4,5-c]pyridine-6-amine or salts such as sulphate and mesylate. The motivation comes from the teaching in Marie Menet that the corticosteroids (e.g. prednisolone or dexamethasone) provides treatment and/or prophylaxis of a disease involving inflammation and the mesylate salt contains a basic functionality. Additionally, sulphates are salts of the sulfuric acid taught in Savory. Therefore, a skilled artisan would have reasonable expectation of successfully achieving  a non-toxic treatment and/or prophylaxis of a disease involving inflammation.  Moreover, it is generally known in the art that normally, one of the enantiomers of a racemate would possess a disproportionate amount of the desired biological activity.  This would motivate one of ordinary skill to isolate the separate enantiomers in order to determine which of the two is most effective for the desired purpose.  In addition, the isomer/enantiomer of a racemate is prima facie obvious.  In re Adamson, 125 USPQ 233 (1960).
Claims 26 and 35-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of US Applic. No. 17/000995. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to a crystalline (3S)-Tetrahydrofuran-3-yl (4S)-4-isopropyl-1,4,6,7-tetrahydro-5H-imidazo[4,5-c]pyridine-5-carboxylate mesylate obtained by the process according to claim 16, whereas the claims herein are drawn to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627